Case: 08-50323 Document: 00511272665 Page: 1 Date Filed: 10/25/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 25, 2010
                                     No. 08-50323
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DEANTE DEMONE BLACKMON, also known as Dopey, also known as
B-Murder, also known as Deon,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 6:03-CR-53-ALL


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
       Deante Demone Blackmon , federal prisoner # 35542-180, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on recent
amendments to the Sentencing Guidelines for crack cocaine offenses.                        He
pleaded guilty to one count of distribution of crack cocaine, and he received an
amended sentence of 180 months of imprisonment. By moving to proceed IFP,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-50323 Document: 00511272665 Page: 2 Date Filed: 10/25/2010

                                  No. 08-50323

Blackmon is challenging the district court’s certification decision that his appeal
was not taken in good faith because it is frivolous. See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).
      The district court denied Blackmon’s § 3582(c)(2) motion in its exercise of
discretion.    In this court, Blackmon merely asserts that the guideline
amendment is applicable to his sentence, and he requests that this court reduce
his sentence accordingly. He does not challenge the reasons given by the district
court for its denial of his § 3582(c)(2) motion, and he has therefore abandoned
the issue. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      Blackmon also maintains that trial and appellate counsel should have
raised objections and arguments regarding drug quantity based on Apprendi v.
New Jersey, 530 U.S. 466 (2000). Blackmon’s claim regarding the validity of his
original sentence is not properly presented in this § 3582 (c)(2) proceeding. See
United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995).
      Blackmon has failed to show that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his
IFP motion is DENIED. Because the appeal is frivolous, it is DISMISSED. See
5 TH C IR. R. 42.2.




                                        2